        Case 6:18-cv-00308-ADA Document 256 Filed 05/06/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


MV3 PARTNERS LLC,                                 §
                                                  §   Civil Action No.: 6:18-cv-308-ADA
                                                  §
               Plaintiff,                         §
                                                  §   JURY TRIAL DEMANDED
v.                                                §
                                                  §
ROKU, INC.,                                       §
                                                  §
               Defendant.                         §




                     JOINT PROPOSED JUROR QUESTIONNAIRE

       On behalf of the parties, Roku hereby submits a joint proposed juror questionnaire, which

will also be emailed to the Court in Word form.




                                                      Respectfully submitted,

                                                      /s/ Alexander J. Hadjis

                                                      Alexander J. Hadjis (pro hac vice)
                                                      Lisa M. Mandrusiak (pro hac vice)
                                                      Michael D. West (pro hac vice)
                                                      Tia D. Fenton (pro hac vice)
                                                      W. Todd Baker (pro hac vice)
                                                      OBLON, MCCLELLAND, MAIER
                                                      & NEUSTADT, L.L.P.
                                                      1940 Duke Street
                                                      Alexandria, VA 22314
                                                      (703) 413-3000
                                                      ahadjis@oblon.com
                                                      lmandrusiak@oblon.com
                                                      mwest@oblon.com
                                                      tfenton@oblon.com
                                                      wtbaker@oblon.com

                                                  1
Case 6:18-cv-00308-ADA Document 256 Filed 05/06/20 Page 2 of 5




                                  Richard D. Milvenan
                                  State Bar No. 14171800
                                  McGINNIS LOCHRIDGE LLP
                                  600 Congress Avenue, Suite 2100
                                  Austin, Texas 78701
                                  (512) 495-6000
                                  rmilvenan@mcginnislaw.com

                                  David N. Deaconson
                                  Tex. Bar No. 05673400
                                  PAKIS, GIOTES, PAGE & BURLESON,
                                  P.C.
                                  P.O. Box 58
                                  Waco, Texas 76703-0058
                                  (254) 297-7300
                                  deaconson@pakislaw.com

                                  Darryl Adams
                                  Tex. Bar No. 00796101
                                  SLAYDEN GRUBERT BEARD LLC
                                  401 Congress Ave., Ste. 1650
                                  Austin, Texas 78701
                                  dadams@sgbfirm.com

                                  ATTORNEYS FOR DEFENDANT
                                  ROKU, INC.




                              2
         Case 6:18-cv-00308-ADA Document 256 Filed 05/06/20 Page 3 of 5

                                           Juror Questionnaire

Name: First Name Last Name                Date of Birth: Click or tap here to enter text. Age: Age
Gender: Choose an answer                  Birthplace: Click or tap here to enter text.
Address: Click here to enter address
Education:       Highest grade/degree completed: Choose an item.
                 College or Vocational School: Click or tap here to enter text.
                 Major or Area(s) of Study: Click or tap here to enter text.
Employment: Choose an item. If “Other”, please describe: Click or tap here to enter text.
Occupation: Job Title: Click or tap here to enter text.
                 Describe Job Duties: Click or tap here to enter text.
                 Employer (current or most recent): Click or tap here to enter text.
                 Prior jobs held: Click or tap here to enter text.
                 Have you ever worked in a position in which you supervised others? Yes or No
Have you ever served in the military? Yes or No
        If yes, what branch, and what was the highest rank you achieved? Click or tap here to enter text.
Marital Status: Choose an item.
Spouse/Partner’s Occupation: Click or tap here to enter text.
Occupation(s) of other adults in your household: Click or tap here to enter text.
        Number of children: ##                    Ages of children: Click or tap here to enter text.
                 Occupations of adult children: Click or tap here to enter text.
Please list any clubs, groups, churches, unions, fellowships or other religious or civic organizations to
which you belong, as well as any leadership positions you have held there: Click or tap here to enter text.
Where do you get most of your news? Choose an item.
        For the news source listed above, please indicate the network, publication, station or website:
        Click or tap here to enter text.
Do you have special knowledge, training, education or work experience in any of the following areas:
Law, law firms, court      Yes or No                Patents, copyrights or                Yes or No
system                                              trademarks
Computer hardware           Yes or No               Software or App development           Yes or No
Electrical engineering      Yes or No               Licensing                             Yes or No
Consumer electronics Yes or No                      Electronic streaming media            Yes or No
Cable television            Yes or No               Streaming media providers such Yes or No
                                                    as Netflix, Amazon, Google, etc.

Would you say that you know more, less or about the same as the average person about:
Electronics             More, less, same     Engineering                        More, less, same
Software or App         More, less, same     Streaming media                    More, less, same
design
Consumer electronics More, less, same        Home entertainment systems         More, less, same
         Case 6:18-cv-00308-ADA Document 256 Filed 05/06/20 Page 4 of 5

Do you, a family member or friend have any business relationship with any of the following companies:
         MV3 Partners Yes or No
                  If “Yes,” please explain: Click or tap here to enter text.
         Roku, Inc. Yes or No
                  If “Yes,” please explain: Click or tap here to enter text.
Are you familiar with any of the companies or individuals listed on the supplemental list? Yes or No
         If “Yes,” please indicate which parties or individuals and how you know them. Click or tap here to
enter text.
Have you or any of your family or friends ever filed for a patent? Yes or No
         If “Yes,” please describe what was covered by the patent and whether a patent was granted. Click
or tap here to enter text.
Have you ever owned a business? Yes or No
         If “Yes,” please indicate type of business and the years it was owned? Click or tap here to enter
text.
Do you have any beliefs/feelings about patents, the patent system, or the enforcement of patents? Yes or
No
         If “Yes,” please explain: Click or tap here to enter text.
Do you have strong opinions about lawsuits and the people who bring them? Yes or No
         If “Yes,” please explain: Click or tap here to enter text.
Do you think the damages awarded in trials in the last couple of years are generally: Choose an item.
Have you ever owned a Roku streaming device (a Roku player or Roku TV)? Yes, No or Uncertain
         If “Yes,” how satisfied were you with your Roku device(s)? Click or tap here to enter text.
Have you ever owned a streaming device (player or TV) other than a Roku device (for example, Google
Chromecast, Apple TV, Amazon Fire TV, etc.)? Yes, No or Uncertain
Have you ever owned a smart TV that includes built-in apps (for example YouTube, Pandora, Hulu, etc.)
that allow you to stream internet content onto your TV? Yes, No or Uncertain
Do you own a home theater or multi-media system? Yes or No
         If “Yes,” did you select and install the components, or did you hire someone else to select the
         components and setup the system? Choose an item.
Prior to coming to this case, what have you heard about Roku? Click or tap here to enter text.
Do you consider yourself a leader? Choose an item.
Have you ever served as a juror before? Choose an item.
         If “Yes,” were you the foreperson? Yes or No
Do you have a hardship or other personal issue that would affect or prevent your ability to serve as a juror
in a case scheduled for trial the first two weeks of June in Waco? Yes or No
Is there anything else we should know about your ability to serve as a juror on this case? Click or tap here
to enter text.
        Case 6:18-cv-00308-ADA Document 256 Filed 05/06/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2020, I served a copy of this document by email to all

counsel of record.


                                                /s/ Lisa Mandrusiak
                                                   Lisa Mandrusiak




                                                1
